Citation Nr: 0943740	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  96-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
left knee scar.

3.  Entitlement to an effective date prior to June 30, 1993, 
for the grant of a 70 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1969 to March 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1996 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) 
which continued a 0 percent rating for the Veteran's left 
knee disorder and increased the rating for his PTSD to 50 
percent, effective June 30, 1993, the date of receipt of his 
claim for increase.  In September 2000, the RO increased the 
rating for the left knee scar to 10 percent and increased the 
rating for PTSD to 70 percent, both effective June 30, 1993.  
These matters were before the Board in April 2004 and January 
2006, when they were remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

In a statement received in March 2006, the Veteran indicated 
that he did not attend his November 2005 local hearing 
because of a fire in his car.  He also stated that he called 
to postpone such hearing.  In a July 2006 letter, the RO 
asked the Veteran if he still wanted a RO hearing.  In a 
statement received in August 2006, the Veteran stated "When 
I am represented, I would like a hearing."  Significantly, 
the Veteran is now represented by the Disabled American 
Veterans.  In August 2009, the Board requested that the 
Veteran's representative contact him for clarification 
regarding what type of hearing he wanted (i.e., before the 
RO, Travel Board or Board videoconference).  In October 2009, 
the Veteran, via his representative, requested a 
videoconference hearing.

Since videoconference (as well as Travel Board) hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), the case is 
REMANDED for the following:

The RO should arrange for the Veteran to 
be scheduled for a videoconference hearing 
before a Veterans Law Judge, and provide 
him and his representative with written 
notification of the date, time, and 
location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

